﻿The task of the President of the General Assembly becomes more difficult each year, due in part to the special sessions of the Assembly. It is therefore a cause for satisfaction to know that a diplomat of the stature of Baron Rudiger von Wechmar, whose outstanding personal qualities, great diplomatic ability and skill are well known to us, has been entrusted with guiding this Assembly. We also extend our greetings to him as a representative of the Federal Republic of Germany, a country with which Suriname has long-standing relations of friendship and co-operation and which plays an increasingly important role in the shaping of world affairs. We are confident that his extensive knowledge of United Nations affairs will be a major asset to the successful work of this session.
2.	We offer special thanks to his predecessor, Ambassador Salim Ahmed Salim of the United Republic of Tanzania. At the time of his election to the presidency of the thirty-fourth General Assembly session we were certain that he would perform his task excellently in all respects, for Ambassador Salim always exceeded our expectations.
3. We include in our expressions of thanks the Secretary- General, Mr. Kurt Waldheim, who once again put forth his best efforts in the performance of his difficult tasks, especially that of promoting international peace and security.
4.	When Suriname was admitted to our international Organization in 1975, our country had reached quite satisfactory political and economic levels. Before its independence, Suriname was already autonomous in its domestic affairs, while it had the right to have a say in the foreign relations of the Kingdom of the Netherlands, of which it formed a part. The natural resources of the country, especially in the areas of land, forestry and mining, offered good prospects for a favourable economic development. Consequently, Suriname amply met the conditions which are indispensable for real independence in the community of nations.
5.	What holds true for individual persons, however— namely, that the availability of sufficient means does not guarantee growth towards spiritual adulthood—also holds true for a country, as an association of individuals. For the development of a country towards true independence, it is certainly required that the State organs act according to certain moral values in order to prevent disorder, stagnation and deterioration. I regret to say that in recent years those norms were not observed in an appropriate manner, as a result of which our country was threatened with slipping into a deep abyss.
6.	Since 15 March of this year we have had a new Government in our country, and it has undertaken a total renovation of policies. We have set ourselves the goal of arresting the process of moral and physical deterioration which had unfortunately set in during recent years and of guiding the country on a new course oriented to the development of Suriname and its people for the benefit of the people.
7.	We are well aware that this will have only symbolic value if the management of the country is not supported by our people in all walks of life. The process of renovation is already in progress and will be completed in the following sectors: the governmental and political order, the social welfare order, the social economic order and the education order.
8.	The Government of Suriname will lead the country in a truly democratic spirit, and in accordance with the best democratic standards and traditions, in order to realize these objectives, in which it has the full support of the people, the National Military Council and other functional groups. It is our desire at all costs to prevent our country from again t 'king the road of increasing injustice and arbitrariness. We particularly want to prevent development from benefiting only a small group of privileged persons, Extremism, whether from the far right or the extreme left, is not welcome in Suriname. The policy pursued by the Government is aimed at establishing social peace and justice for all. This places the Government slightly left of centre.
9.	Our country fully respects its bilateral and multilateral commitments, in particular those enshrined in the Charter of our Organization, the authentic principles of the non- aligned movement and those of the Organization of American States.
10.	It is our intention to strengthen our ties with other progressive Governments, both in the region and elsewhere. Suriname will continue to conduct its foreign policy as a truly independent State, guided by the abovementioned principles. It has no intention whatsoever of becoming a satellite State.
11.	Suriname favours a world order based on mutual respect and dialogue among States and respect for human rights. In our opinion, relations between States should not be determined by elements of power. In no way should differences in military or economic might determine these relations. Countries should be able to settle their own internal affairs, free from outside interference, and to develop along the lines decided by their people.
12.	The delegation of Suriname therefore views with great concern the expanding war between Iran and Iraq. The continued war between these two non-aligned nations could develop into a most serious threat to international peace. Consequently, my delegation urgently calls upon the Governments of Iran and Iraq to comply with Security Council resolution 479 (1980) of 28 September 1980.
13.	Within a period of seven months the Government of Suriname had to deal with two planned coups intended to end the reforming process set in motion in our country after 25 February of this year. The first action pitted against the Government elements of the old regime, which harboured the intention to return the previous incompetent, corrupt and arrogant rightist regime to power. The second action pitted extremists from the left against the Government and was even more dangerous. To keep matters under control, the Government had to declare a state of emergency and dissolve Parliament. Consequently, the Constitution had to be suspended.
14.	A new Constitution is now being drafted. As an intermediate step, an Assembly will be appointed until a new Parliament is elected. The Assembly will consist of representatives of various functional groups of the population, labour unions included. Those unions continue to function normally. In addition, a planning council will be established. It will be a tripartite organ in which representatives of Government, workers and employers will collectively bear responsibility for Suriname's economic policies.
15.	Our population warmly supports the liquidation of the old corruptive system. Those who have profiteered under that system will be held responsible. Consequently, a special court has been established to deal with the large number of corruption cases. That special court will observe internationally accepted principles of criminal law and conduct its sessions in accordance with fair judicial procedures. Therefore, the defendants are guaranteed a fair trial. We should welcome observers to the proceedings of the court, which will be open to the press and the public.
16.	' My delegation warmly welcomes the arrival in our midst of Saint Vincent and the Grenadines and Zimbabwe as independent States. On this happy occasion we extend our most cordial congratulations to the Government of Saint Vincent and the Grenadines and the Government of Zimbabwe on their membership of the world Organization. We are convinced that they will make an important contribution to the translation of the objectives and principles of the United Nations into reality.
17.	Since the independence of Zimbabwe could only be achieved after the defeat of the forces of colonialism and racism, the emergence of that country on 18 April of this year as an independent nation and its subsequent admission as a new Member of the United Nations during the recent special session of the General Assembly on economic development has a special significance for peoples all over the world who are interested in justice, human dignity, and peace.
18.	The result of the struggle in Zimbabwe is the light at the end of the tunnel for peoples still struggling for justice and human dignity. We salute the courageous people of Zimbabwe and wish them well in all their future endeavours.
19.	A special tribute goes to the Government of Great Britain which as the administering Power combined wisdom and resoluteness in the critical hours of Zimbabwe's transition to independence.
20.	The admission of new Members to the world Organization in a year in which commemoration of the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples is envisaged highlights the important work being done by the Special Committee on the situation with regard to the implementation of that Declaration. We commend the Special Committee for its important work in eliminating colonialism from the face of the globe and wish it strength and the power to persevere in its noble task.
21.	The Charter of the United Nations calls the maintenance of international peace and security one of the Organization's most important functions. That task has become still more difficult during the course of this year owing to the increasing international political tension and the deterioration of the world economy.
22.	The worsening political situation is noticeable on almost all continents, while political problems are unfortunately not limited to the countries or regions in which they originated. Many of those crises have the potential for spreading beyond the borders of the countries and regions directly involved. It is in that context that we see the continued presence of foreign armed forces in Afghanistan in spite of the request contained in resolution ES-6/2 of 14 January 1980 adopted at the sixth emergency special session of the General Assembly. This is true also of the situation in South Africa and the Middle East, the Palestinian question, the annexation by Israel of the eastern part of Jerusalem, notwithstanding protests from the entire world community, the Korean question, the situation in Namibia, the still unresolved problem of the American hostages in Iran, the situation in South-East Asia, and the situation between Iran and Iraq.
23.	The Government of the Republic of Suriname is of the opinion that all those problems should be solved peacefully through dialogue in accordance with the provisions of the Charter of the United Nations.
24.	On our continent the growing tension in Central America is a source of considerable concern to us. A bright spot is provided by the fact that the new Government of Nicaragua is raising that fraternal country from the ashes of the previous regime.
25.	The possibility of internal and external outbursts in the Caribbean area is constantly on the increase, in particular as a result of the deterioration of the social and economic situation and the increasing unemployment associated therewith.
26.	The Government of Suriname is aware of the fact that we are a part of the American continent and that many bonds connect us with the fate of the countries of the Caribbean. Therefore, it intends to strengthen the bonds linking us to our Caribbean brothers. Not only does it support the further improvement of existing bilateral relations, it is at the same time a vigorous proponent of regional co-operation with those countries.
27.	Our stand on the right of self-determination, the right of a people to chart its own destiny, led us to vote for the General Assembly resolution of 29 July 1980, which is in general consistent with the principles on which our position is based. Our positive vote on the resolution, however, does not mean that we would not have preferred a reinstatement of the right of all the States in the region—including Israel—to a secure and independent existence, as provided for in Security Council resolution 242 (1967).
28.	It is not lost on us that the separate peace agreement of 1979 between Israel and Egypt has not proved contagious and that it did not result in a solution of the central problem of the Middle East conflict.
29.	All other issues, however important they may be, such as the increasingly harsh Israeli military occupation, the rigid attitude of the Government of Mr. Begin and the latest sad act of the Knesset regarding the eastern part of Jerusalem, are more symptoms than problems. The central problem remains that the Palestinians want a State of their own and that Israel denies the Palestinians their right to determine their own political future. That is the basic issue which lies at the very core of a solution. A solution to the Middle East problem can be found only if Palestinians and Israelis accept each other's right to have a State.
30.	By its resolution 273 (III) of 11 May 1949, the General Assembly, noting that Israel was a peace-loving State able and willing to carry out the obligations contained in the Charter of the United Nations, decided to admit it to membership of the United Nations. That historic resolution was based on the acceptance by the world community of the right of the Israelis to establish their own homeland.
31.	We fervently hope that the Government of Israel will be capable of rethinking and reconsidering its traditional position and that it will be able to accept for the Palestinians the same raison d'etre which led to the establishment of the Jewish homeland and the adoption of that 1949 resolution by the world Organization.
32.	At the end of the tenth special session, devoted to disarmament, the General Assembly adopted on 30 June 1978 the Final Document of that session, which contains a Declaration from which the following is taken:
"Mankind today is confronted with an unprecedented threat of self-extinction arising from the massive and competitive accumulation of the most destructive weapons ever produced. Existing arsenals of nuclear weapons alone are more than sufficient to destroy all life on earth. Failure of efforts to halt and reverse the arms race, in particular the nuclear arms race, increases the danger of the proliferation of nuclear weapons. Yet the arms race continues."
33.	That Final Document was adopted unanimously without any opposition from nuclear or other States. However, since its adoption, the arms race has continued unabated in the areas of both nuclear and conventional armaments.
34.	The Treaty on the Non-Proliferation of Nuclear Weapons, which has now been signed by 113 countries, was reviewed during the second Review Conference of the Parties to the Treaty, held at Geneva from 11 August to 7 September 1980. The Government of Suriname expresses its regret that differences over nuclear arms control issues have prevented the Review Conference from adopting a comprehensive final document, despite the fact that general agreement had been reached on many significant issues. The provisions of the Treaty should have been given full support in order to avoid a possible weakening of this unique instrument for international peace and security. It is beyond any doubt that the Treaty has prevented the horizontal spread of nuclear arms and thereby strengthened international security.
35.	On the other hand, China and France are not yet parties to the Treaty, and other non-nuclear countries which are now on the verge of crossing the so-called nuclear threshold have not yet signed it. The Treaty can also bring to a halt the continuous expansion and modernization of the nuclear-weapons arsenals of the Soviet Union and the United States.
36.	For those reasons the Government of Suriname is convinced of the essential importance of this Treaty. As a country which is not an oil producer, we fully realize the enormous importance of the peaceful use of nuclear power. That, however, should in no way be an obstacle to the signing of the Treaty. Therefore, we are of the opinion that acceptance of this Treaty must be made more attractive by creating greater and easier access to the possibilities of the peaceful use of nuclear power.
37.	An outstanding and unique example of a regional approach to non-proliferation is the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of TlateIolco), which has been ratified by Suriname. It offers the possibility of preventing a nuclear holocaust in the Latin American continent. Moreover, it can serve as a prototype for other treaties for nuclear-weapon-free zones.
38.	The Government of Suriname and the 22 sister countries in which the Treaty is in force would feel more secure if its full effect were extended to Argentina, Brazil, Chile, Cuba and Guyana. In particular, we hope for rapid ratification of that Treaty by Argentina and accession to it by Cuba and Guyana. Moreover, it calls on the Governments of France and the United States to ratify its Additional Protocol I.
39.	An alarming phenomenon in the macabre tragedy of the arms race is certainly the fact that the third world countries, whose subsistence levels are under increasing pressure from external factors such as imported inflation, capital shortages and oil prices, are utilizing their already limited resources for the acquisition of arms to a constantly increasing extent. In the 1970s the total importation of arms by third world countries quadrupled compared to that of the 1960s.
40.	A serious setback in the efforts to slow down the arms race is the fact that the SALT II Treaty, which was signed by President Brezhnev and President Carter at Vienna on 18 June 1978, are at present in danger of becoming victims of the bloc policies of those super-Powers.
41.	Although the SALT II Treaty itself does not contain any drastic solution to the armaments problem, important political advantages are connected with it. In particular, it offers the hope that detente between the super-Powers will increase, which could exert a positive influence, especially if the treaty were followed immediately by new bilateral negotiations on further reductions in nuclear and conventional armaments.
42.	Political decolonization is almost complete, except for some exceptions such as Namibia and several smaller areas, even on our continent.
43.	In Namibia, the United Nations is again confronted with an attempt by the Government of the Republic of South Africa to prevent independence in that area. Pretoria originally gave the impression that it was in agreement with the so-called Western plan to hold elections under the supervision of the United Nations and with the stationing of United Nations troops there. Moreover, South Africa agreed in principle with the proposal of the Secretary- General, Mr. Waldheim, for a demilitarized zone between Angola and Namibia.  Since then, however, Pretoria has presented new conditions which are unacceptable not only to the front-line States but also to the United Nations. In this connection I should like to refer to South Africa's attempt to ignore all United Nations resolutions on Namibia, including those in which the South West Africa People's Organization [SWAPO] is recognized as the sole legitimate representative of the Namibian people.
44.	The problem of Namibia cannot be considered separately from the political situation in South Africa itself, which is determined in all respects by the apartheid problem. The Government of Suriname condemns the apartheid policy of that country on moral grounds. No other position is conceivable, considering, among other things, that our population is composed of descendants from different continents. Our concept of life and our morality lead to a sharp rejection of any form of racism.
45.	Since the founding of our world Organization, much has been said about the apartheid problem and Namibia. Various measures which are unquestionably useful have been taken within the framework of the United Nations. One of them is the International Convention on the Suppression and Punishment of the Crime of Apartheid, which was signed by Suriname on 3 June this year. However, the resolutions of our world Organization will be powerless as long as they do not affect the economy of South Africa.
46.	The Government of Suriname supports, for example, Security Council resolution 473 (1980) of 13 June 1980, which was introduced as a reaction to the terror perpetrated by the Government of South Africa against schoolchildren who had demonstrated against the apartheid policy.
47.	The call in that resolution on Pretoria to end its apartheid policy, to grant an amnesty to prisoners, to refrain from aggression against independent African States and so on, will always be ignored as long as no concrete measures are taken, particularly a comprehensive policy of mandatory sanctions including especially an embargo on oil products.
48.	It is important to note that South Africa expressed interest in the Western plan for Namibia only when faced with an impending embargo. The time for verbal condemnation has passed; the time for concrete action has now arrived.
49.	The Government of Suriname formally expresses its support for the oppressed peoples of Namibia and South Africa, and in particular for SWAPO, the African National Congress and the Pan Africanist Congress of Azania. It fully supports the struggle for national liberation and the eradication of racism, racial discrimination and colonialism in those areas.
50.	In this connection, allow me to make a few remarks about the spectre of a new and subtle form of apartheid which seems gradually to be emerging and which has not yet been subjected to sufficiently thorough consideration in international forums. I am referring to the problem of the cultural and ethnic minorities in parts of Europe.
51.	The rapid economic development of Western Europe could be achieved only through the importation of a large amount of cheap labour from third world countries, among them Algeria, Turkey, Morocco and countries in the Caribbean region. Those workers were lured from their homelands under numerous pretexts. Roughly one third of the total Caribbean population now live in Western European countries. Western Europe's prosperity would be unthinkable without the contribution and efforts of those so-called guest labourers or migrant workers to its industrial process.
52.	However, as a result of the current global recession, we are now witnessing emerging patterns of racism and inhuman and discriminatory treatment of those minorities. The rate of unemployment of people in that category is disproportionately high, their living conditions are deplorable and their children in many cases are being deprived of adequate education, while they are often excluded from public accommodation. They cannot participate fully in the common opportunities of public life because they are often denied access to that accommodation. The ethnic minorities are frequently de facto restricted to secluded areas and subjected to police brutality in many cases.
53.	This leads me to the conclusion that human rights problems are not limited to South Africa or to certain regimes in some third world countries. They are certainly not alien to Europe. The many cases of infringement on the human rights of ethnic minorities in that part of the world bear witness to that sad fact of life. If not checked, that problem could, in our opinion, turn into a source of tension that will not be in the interest of international peace.
54.	For these reasons my delegation suggests that a special session of the General Assembly be convened to deal with this unfortunate problem. In the meantime, we believe that the appropriate organs of our Organization should address themselves more extensively to that phenomenon.
55.	In this regard, my delegation will support every effort to improve the lot of migrant workers, a problem which appears on the agenda of the Third Committee at this session of the Assembly. More specifically, my delegation will lend its support to the coming into being of a convention aimed at furthering the cause of those workers and their families. Such a convention could also deal with the serious problem of the brain drain from developing nations. Many among us would not contest the expert opinion that the development aid given to the developing nations is surpassed by the benefits derived from that brain drain.
56.	The eleventh special session of the General Assembly, held recently, marked the beginning of the third United Nations Development Decade. The outcome of this Decade is uncertain, but it is clear that the economic development of our planet will be influenced by the achievements of the Third United Nations Conference on the Law of the Sea. Since the first session of that Conference in December 1973, more than 66 weeks have been spent in meetings to establish a new international regime for hydrospace.
57.	Considerable progress was made at the recent session at Geneva. It is our hope that the third revision of the informal composite negotiating text of the draft convention will be transformed into a final draft treaty during the next and, I hope, final session. My Government is concerned at the unilateral mining legislation promulgated by certain States and urges other industrialized States not to follow that example. It is hoped that those States will not limit themselves to paying lip-service to the noble concept of the common heritage of mankind.
58.	With regard to general aspects of the law of the sea, the Government of Suriname deplores the fact that no compromise solution has been reached on the delimitation of maritime boundaries between opposite and adjacent States. It is regrettable that the exchange of views during the ninth session between the two interested groups has not produced any text satisfactory to the sponsors of document NG7/10/Rev.2 and like-minded delegations. It seems to us that on this issue the sea does not escape national egoism. We express the hope that a negotiated solution will be reached at the session to be held in March next year.
59.	The Conference on the Law of the Sea is now at a crossroads. The Government of Suriname is convinced that only a comprehensive and carefully balanced treaty on the law of the sea can avoid a scramble of claims to exploit the wealth of the oceans beyond the limits of national jurisdiction, in accordance with the Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction contained in General Assembly resolution 2749 (XXV).
60.	The first international development strategy, adopted in 1960, is already fading away in the mist of unfulfilled expectations. The then prevailing optimism that the gap between rich and poor countries could be narrowed seems, with hindsight, almost incomprehensible and rather frivolous. And yet the first strategy constituted a real breakthrough because of the acceptance by the advanced countries of the fact that the development problem was a matter of mutual concern and interest to both the developed and the developing nations.
61.	At that time, however, we did not fully realize that the idealistic ideas laid down in that strategy, in particular those regarding development aid, had to be confirmed by the national legislators of the advanced countries. The expectation that those legislative bodies would prove to be equally enlightened was a serious miscalculation.
62.	Having gone through the negotiating process which led to the adoption of a second strategy and after two decades of frustrating North-South discussions about the economic future of the world, we are now painfully aware that it will take gigantic efforts, if not a miracle, to prevent the rich-poor gap from widening even further.
63.	The establishment of a new international economic order, aimed at a more just relationship between the poor and the rich nations, remains a distant goal. Frankly, we are rather pessimistic about the willingness on the part of industrialized nations to make the necessary political and economic sacrifices, which are essential to the attainment of that goal. We do indeed wonder if they will lower their trade barriers, amidst the ever-increasing protectionist voices. We are not optimistic that the necessary reforms in the international monetary system will be effected. Neither are we inclined to believe that advanced countries will raise their development aid to adequate levels, and our pessimism does not appear to be unduly great against the background of recession and inflation, coupled with almost automatically rising oil prices, which seem to shatter all hopes for a brighter economic future.
64.	Only a few weeks ago, notwithstanding long and often acrimonious discussions between the advanced and the less- advanced countries, during which, as so often in the past, we seemed to talk past and not to each other, we could not even formally adopt the third international strategy for the 1980s.
65.	We still hope to improve the North-South relation-ship, since the rift between the "haves" and "have-nots" in our world is potentially as dangerous and lethal as the Middle East crisis and the arms race. Notwithstanding our somewhat restrained optimism, we vigorously support the continuation of the North-South dialogue, since the maintenance of open communications is what the United Nations is all about.
66.	During the eleventh special session of the General Assembly we wasted much time in trying to work out the ground rules for the global negotiations on essential matters relating to official development assistance, monetary affairs and the energy problem. During those discussions, many of us low-income and middle-income countries, haunted by the spectres of recession, inflation and expensive oil, felt completely dismayed and frustrated that those negotiations were prevented from getting off the ground as a result of a deadlock. We are of the opinion that those negotiations, assuming that they are decided upon, should concentrate on root problems such as development aid, energy and monetary reforms, which must be dealt with in an open and objective manner directly related to those problems.
67.	The disheartening failure of the Third General Conference of UNIDO, held at New Delhi from 21 January to 9 February 1980, and the fiasco of the fifth session of UNCTAD, held at Manila from 7 May to 3 June 1979, should serve as danger signals for all of us. In this connection, the unfair way in which international development aid is structured should be highlighted. Promises made by donor countries are well publicized and get broad media attention. But actual development aid is slow in coming and difficult to obtain because of red tape, and has many constraints. Furthermore, much of the development aid returns in one form or another to the donor country and only marginally benefits the recipient country. It is obvious that the intention of closing the gap between rich donor and poor recipient countries cannot be fulfilled in this manner.
68.	It is not generally recognized that rapid inflation adversely affects the real value of development aid offered by the donor country. Therefore, we would strongly support building inflation hedges into aid programmes. Otherwise those programmes could eventually prove to be birds in the bush and not in the hand.
69.	Understandably, we in Suriname are strong protagonists of the indexation of multilateral and bilateral aid in order to prevent offers of such aid from becoming mere token grants—in other words, grants that do not really contribute to development. This may be considered one of the reasons which may urge people to leave their homelands in search of greener pastures.
70.	In rightly criticizing the advanced States for their lack of generosity and their often myopic chauvinism or ideologies, we developing nations are inclined to forget that the stagnation in our development sometimes arises from our own shortcomings, particularly in the field of management. Those developing countries which are almost on the threshold of becoming industrialized nations often excel in one particular aspect—for example, in the management of their own affairs. My Government, for one, is willing to acknowledge this fact, since, notwithstanding our ample natural resources; our development has been seriously hampered in recent years as a result of inadequate management. We therefore believe that, apart from and perhaps owing to the absence of the necessary global, regional, sub regional and intraregional measures, we should in the next decade rely more on careful but firm management of our own capacities and of our resources.
71.	In short, in striving for a better world economy and in supporting those who aspire to a more just New International Economic Order, we must first set sail from the principle of self-reliance in the sea of continuing troubles in our world. On the other hand, having adopted so many undoubtedly highly important global strategies and programmes of action in the past decade, we think that the time has now come to gear ourselves to parallel actions more limited in scope but none the less of essential importance.
72.	More concretely, the Government of Suriname, while loyally and actively continuing its participation in the realization of comprehensive universal programmes, wishes to suggest that from now on we should concentrate to a greater degree on. the possibility of regional, sub regional and intraregional efforts.
73.	After having attained our independence five years ago and having been an isolated colony for more than three centuries, we are still trying to establish our own identity. We in Suriname have now made a fresh start towards a better future for our countrymen. In so doing, we realize that the nations of the world cannot live without international peace and security, a principle upon which the United Nations rests. For these reasons, I chose to make my first address to the international community in the forum of our world Organization.
